Oider issue(l   February 13. 2013




                                             In The
                               (uurt uf    i.at
                        Fift1 Hitrirt uf rxa at Dallai
                        1
                                     No. 0S-13-00022-CV


                        IN RE I)ERICK DEWAYNl EVANS, Relator



                  Original Proceeding from the 363rd Judicial District Court
                                        County, Texas
                            Trial Court Cause No. F-10-01193-W


                                         ORDER
                         Before Justices Moseley, Francis, and Fillmore

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.



                                                                          1.i


                                                                    /



                                                    J1KMOSELEY                  7
                                                   IUSTICE